DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 10 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim set is objected to because of the following informalities:  The claim set is preceded by paragraph numbering.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (EP 2633953 A1) in view of Lin (U.S. Patent Publication No. 2018/0318989 A1).
Regarding Independent Claim 1, Shen teaches a ratchet wrench (Fig. 1), including: a main body (1), including a head portion (head portion, 12) and a handle portion (handle, 10), the head portion (12) defining a first compartment (second compartment, 127) and a second compartment (first compartment, 125) which are 5communicated with each other (Paragraph [0018]), two opposite sides (Fig. 1) of the head portion (12) being respectively defined as an operational surface (121) and as a working surface (123), the first compartment (127) being disposed through the operational surface (121, Fig. 1) the second compartment (125) being disposed through the working surface (123; Fig. 1);  10a lever member (switching button, 30), including a driving portion (middle column, 34) and a lever portion (switching lever, 32) which are connected with each other (Fig. 1), the driving portion (34) being rotatably inserted within the first compartment (127; Paragraph [0021]), the lever portion (32) being swingable relative to the operational surface (121) about the driving portion (34 Fig. 1); a ratchet head (driving head assembly, 20), being rotatably received within the second compartment (125; Fig. 1), 17including an annular toothed portion (annular driving tooth portion, 242); a switch assembly (Fig. 2), including a detent (detents, 40 and 42; Fig. 1) and a switch member (levers, 384), the detent (40 and 42) being movably received within the second compartment (125; Paragraph [0025]), a toothed structure of the detent (ratchet teeth, 432) being engaged with the annular toothed portion (242) of 5the ratchet head (20), two ends of the switch member (two ends of 384) being respectively connected with the detent (40, 42) and the driving portion (34) so that the lever member (30) and the switch assembly (Fig. 2) are cooperatively movable with each other (Fig. 2); a cover assembly (Fig. 1), including a lid member (closure plate, 50) and a positioning member (circlip, 52), the 10lid member (50) including a base (face of 50; Fig. 1), a supporting portion (formed opposite of opening, 501 in the shape of a v; Fig. 1), the base having a through hole (501; Fig. 1) and including a first surface (front of 50) and a second surface (back of 50) which spacingly correspond to each other (Fig. 1), the supporting portion protruding (Fig. 1), in a radial direction of the through hole 
.

    PNG
    media_image1.png
    591
    560
    media_image1.png
    Greyscale

Shen does not teach a supporting portion and a plurality of restricting portions which are spaced apart from one another the supporting portion protruding, in a radial direction of the through hole, beyond a periphery 18of the first surface of the base, the plurality of restricting portions protruding, in the radial direction of the through hole, beyond a periphery of the second surface of the base, the positioning member being disposed between the supporting portion and the plurality of restricting portions 5and engaged with the base.
Lin, however, teaches a base (Annotated Fig. 3), a supporting portion (40) and a plurality of restricting portions (42) which are spaced apart from one another the supporting portion protruding (Fig. 1), in a radial direction of the through hole (Annotated Fig. 3), beyond a periphery 18of the first surface of 

    PNG
    media_image2.png
    500
    726
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench of Shen to further include a supporting portion and a plurality of restricting portions which are spaced apart from one another the supporting portion protruding, in a radial direction of the through hole, beyond a periphery 18of the first surface of the base, the plurality of restricting portions protruding, in the radial direction of the through hole, beyond a periphery of the second surface of the base, the positioning member being disposed between the supporting portion and the plurality of restricting portions 5and engaged with the base, as taught by Lin, to provide a wrench with a single locking member, thereby decreasing the cost of fabrication. 
Regarding Claim 2, Shen, as modified, teaches all of the elements of claim 1 as discussed above.
Shen does not teach the ratchet wrench wherein the supporting portion has a 10plurality of apertures disposed therethrough, a number of the plurality of apertures is equal to a number of the plurality of restricting portions, and the plurality of apertures correspondingly face to the plurality of restricting portions in an axial direction of the through hole.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench of Shen to further include the supporting portion has a 10plurality of apertures disposed therethrough, a number of the plurality of apertures is equal to a number of the plurality of restricting portions, and the plurality of apertures correspondingly face to the plurality of restricting portions in an axial direction of the through hole, as taught by Lin, to provide a wrench with a single locking member, thereby decreasing the cost of fabrication. 
Regarding Claim 3, Shen, as modified, teaches all of the elements of claim 2 as discussed above.
Shen does not teach the ratchet wrench wherein as viewed in the axial direction of 19the through hole, a center of one of the plurality of apertures and an axle center of the through hole are located on a linear phantom line, and another two of the plurality of apertures are symmetrically arranged relative to the linear phantom line.  
Lin, however, teaches the ratchet wrench (Fig. 1) wherein as viewed in the axial direction of 19the through hole (Annotated Fig. 3), a center of one of the plurality of apertures (42) and an axle center of the through hole (Annotated Fig. 3) are located on a linear phantom line, and another two of the plurality of apertures (42) are symmetrically arranged relative to the linear phantom line (Annotated Fig. 3).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench of Shen to further include a center of one of the plurality of apertures and an axle center of the through hole are located on a linear phantom line, and another two of the plurality of apertures are symmetrically arranged relative to the linear phantom line, as taught by Lin, to provide a wrench with a single locking member, thereby decreasing the cost of fabrication. 
Regarding Claim 4, Shen, as modified, teaches all of the elements of claim 2 as discussed above.

5  Lin, however, teaches the ratchet wrench (Fig. 1) wherein the first surface (Annotated Fig. 3) faces away from the second compartment (11) and is flush with the working surface (Fig. 9) opening directions of the plurality of apertures (42) are backward to the second compartment (11) and part of the positioning member (30) is revealed out of the ratchet wrench (Fig. 4), the second surface (Annotated Fig. 3) faces toward the second compartment (11) 10and blockably restricts the ratchet head (ratchet wheel, 20; Fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench of Shen to further include the first surface faces away from the second compartment and is flush with the working surface, opening directions of the plurality of apertures are backward to the second compartment and part of the positioning member is revealed out of the ratchet wrench, the second surface faces toward the second compartment 10and blockably restricts the ratchet head, as taught by Lin, to provide a wrench with a single locking member, thereby decreasing the cost of fabrication. 
Regarding Claim 5, Shen, as modified, teaches all of the elements of claim 1 as discussed above.
Shen further teaches the ratchet wrench wherein the switch assembly (Fig. 2) further includes an elastic member (springs, 382; Fig. 2), an end of the elastic member (382) is positioned on the driving portion (34; Fig. 2), another end of the elastic member (382) is positioned on the switch member (386 of 384), and the elastic member (382) biases the switch member (Fig. 2) toward 20the detent (40, 42).  
Regarding Claim 6, Shen, as modified, teaches all of the elements of claim 5 as discussed above.
Shen further teaches the ratchet wrench wherein a side of the detent (40, 42) facing to the ratchet head (20) has the toothed structure (432; Fig. 3c), a side of the detent (40, 42) facing away from the 
Regarding Claim 7, Shen, as modified, teaches all of the elements of claim 6 as discussed above.
Shen further teaches the ratchet wrench wherein a beam (402) is disposed within the notch (422), and the two second abutting legs protrude into the notch (422) and are located respectively at two sides of the beam (402; Fig. 3b and 4b).  
Regarding Claim 8, Shen, as modified, teaches all of the elements of claim 6 as discussed above.
Shen further teaches the ratchet wrench wherein the driving portion (34) defines an 21insertion space (Fig. 4b), an opening of the insertion space faces toward the second compartment (125), parts of the two first abutting legs and part of the elastic member (382) are received within the insertion space (Fig. 4b).  
Regarding Claim 9, Shen, as modified, teaches all of the elements of claim 1 as discussed above.
Shen further teaches the ratchet wrench wherein the ratchet head further (20) includes a 5driving head (driving head, 24), and the driving head (24) protrudes beyond the through hole (Fig. 1) and is configured to be assembled with an object (Fig. 1).  
Regarding Claim 10, Shen, as modified, teaches all of the elements of claim 8 as discussed above.
Shen further teaches the first surface (121) faces away from the second compartment (125) and is flush with the working surface (123; Fig. 1), part of the positioning member (52) is revealed out of the 5ratchet wrench (Fig. 1), the second surface (123) faces toward the second compartment (125) and 
Shen does not explicitly teach the switch member is H-shaped; a respective one of the two first abutting legs is thicker than respective one of the two second abutting legs; a distance 5between the two second abutting legs is larger than a distance between the two first abutting legs, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the switch member as claimed since relative size and distances to optimize performance involves only routine skill in the art. In re Aller, 105 USPQ 233.
Shen does not teach the ratchet wrench wherein three apertures are disposed through the supporting portion, a number of the plurality of apertures is equal to a number of the plurality of restricting portions, the three 10apertures correspondingly face to the plurality of restricting portions in an axial direction of the through hole; as viewed in the axial direction of the through hole, a center of one of the plurality of apertures and an axle center of the through hole are located on a linear phantom line, and another two of the plurality of apertures are symmetrically arranged 22relative to the linear phantom line;, opening directions of the plurality of apertures are backward to the second compartment and; the three apertures define an isosceles triangle; relative to the axle center of the through hole, a center of a first one of the three apertures and respective edges of a second one and a third one of the three apertures are equiangularly arranged at 120 degrees; contours of the plurality of restricting portions are complementary to contours of the plurality of apertures.
Lin, however, teaches the ratchet wrench (Fig. 1) wherein three apertures (43) are disposed through the supporting portion (Annotated Fig. 3), a number of the plurality of apertures (43) is equal to a number of the plurality of restricting portions (42), the three 10apertures (43) correspondingly face to the plurality of restricting portions (42) in an axial direction of the through hole (Annotated Fig. 3); as viewed in the axial direction of the through hole(Annotated Fig. 3), a center of one of the plurality of apertures 
Lin does not explicitly teach the three apertures are equiangularly arranged at 120 degrees, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the three apertures as claimed since relative size and distances to optimize performance involves only routine skill in the art. In re Aller, 105 USPQ 233.
It, further, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wrench of Shen to further include three apertures are disposed through the supporting portion, a number of the plurality of apertures is equal to a number of the plurality of restricting portions, the three 10apertures correspondingly face to the plurality of restricting portions in an axial direction of the through hole; as viewed in the axial direction of the through hole, a center of one of the plurality of apertures and an axle center of the through hole are located on a linear phantom line, and another two of the plurality of apertures are symmetrically arranged 22relative to the linear phantom line;, opening directions of the plurality of apertures are backward to the second compartment and; the three apertures define an isosceles triangle; relative to the axle center of the through hole, a center of a first one of the three apertures and respective edges of a second one and a third one of the three apertures are equiangularly arranged at 120 degrees; contours of the plurality of restricting portions are complementary to contours of the plurality of apertures, as taught by Lin, to provide a wrench with a single locking member, thereby decreasing the cost of fabrication. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723